Motion by appellant pro se for reargument of appeal from order of the Supreme Court, Queens County, dated May 20, 1966, granted; and, upon reargument, decision of this court dated October 28, 1968 (30 A D 2d 1053) amended by striking therefrom the following: “affirmed. No opinion.”; and substituting therefor; “reversed, on the law, and case remitted to the Criminal Term for a hearing on defendant’s claim that his counsel did not keep a promise to take an appeal (People v. Callaway, 24 N Y 2d 127; People v. Montgomery, 24 N Y 2d 130). The findings of fact below upon the issue of whether the prison authorities refused to provide defendant with postage to enable him to file a notice of appeal are affirmed. Order dated October 28, 1968 amended accordingly.” Beldock, P. J., Christ, Brennan, Rabin and Martuscello, JJ., concur.